DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the Examiner respectfully suggests “first light beams” in line 2 read “first light beam”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites the limitation "the build plate" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al. (JP2009006509), and further in view of El-Siblani et al. (US20140306380).
Regarding claim 1, Fuwa teaches an additive manufacturing apparatus (metal light forming machine 1; Figure 1) comprising: 
a platform (forming plate 3; Figure 1); 
a dispenser configured to deliver a plurality of successive layers of feed material onto the platform ([0035] powder layer forming unit 4 includes a supply tank 41 that supplies the metal powder 2, a material table 42 that raises the metal powder 2 in the supply tank 41, and a squeegee 43 that forms the powder layer 21. The squeegee 43 moves in the direction D and supplies the metal powder 2 on the material table 41 onto the modeling plate 3); 
one or more light sources (light beam oscillator 51; Figure 1) to generate a first light beam (light LB in Figure 9) and a plurality of second light beams (light LA and LC in Figure 9); 
a galvo mirror scanner (scanner 55; Figure 1) to scan the first light beam on a layer of feed material on the platform ([0035] scanner 55 that scans the light beam L onto the powder layer 21 by a galvano mirror, and a reflection mirror 59 that reflects the light beam L and advances it to the optical path; annotated Figure 1 below), the galvo mirror scanner having a first field of view that spans a width of a build area of the platform (see annotated Figure 9 below); and 
a plurality of mirror scanners (see annotated Figure 1 below and scanners 55a and 55c in Figure 9), each of the plurality of mirror scanners having a second field of view with the plurality of mirror scanners providing a plurality of second fields of view (see annotated Figure 9 below), wherein each mirror scanner is configured to scan a respective second light beam in a scanning direction across the layer of feed material on the platform ([0035] scanner 55 that scans the light beam L onto the powder layer 21 by a galvano mirror, and a reflection mirror 59 that reflects the light beam L and advances it to the optical path. The number of branches of the light beam L is not limited to three, and may be two or more. Further, instead of the configuration in which the light beam L is branched, a plurality of light beam oscillators 51 may be used to irradiate a plurality of light beams), wherein each second field of view is a portion of the first field of view, and wherein the plurality of mirror scanners are positioned such that the plurality of second fields of view are positioned end-to-end along the scanning direction and span the width of the build area of the platform (see fields of view in annotated Figure 9 below). However, Fuwa fails to teach where the plurality of mirror scanners are polygon mirror scanners.
In the same field of endeavor pertaining to an additive manufacturing apparatus, El-Siblani teaches a polygon mirror scanner. The scanning speed (number of scans per unit time) is controlled by the rotational speed of the mirror scanner and the number of facets in the mirror scanner ([0078] the scanning speed (in number of scans per unit time) at which solidification energy is progressively applied to selected areas of a solidifiable resin in the scanning axis direction of solidification substrate assembly 62 corresponds to the rotational speed of rotating energy deflector 92 multiplied by the number of facets 94a-f).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of mirror scanners of Fuwa be polygon mirror scanners, as taught by El-Siblani, for the benefit of being able to control the scanning speed from the mirror scanner.
  
    PNG
    media_image1.png
    514
    682
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    911
    media_image2.png
    Greyscale

Regarding claim 2, Fuwa modified with El-Siblani teaches the apparatus of claim 1, comprising an actuator to move ([0044] the scanner controller 72 performs passage / blocking of the light beams LA, LB, and LC by the switching devices 53A, 53B, and 53C, and performs scanning by the scanners 55A, 55B, and 55C) an assembly including the galvo mirror scanner the plurality of polygon mirror scanners ([0042] as shown in FIG. 8B, the control unit scans the light beam L to an arbitrary position with a scanner (step S4)) in a first direction across the platform (see double sided arrow in Figure 8b).  
Regarding claim 7, Fuwa modified with El-Siblani teaches the apparatus of claim 1, wherein two adjacent second fields from the plurality of second fields partially overlap (see annotated Figure 9 in the rejection of claim 1 above).  
Regarding claim 9, Fuwa modified with El-Siblani teaches the apparatus of claim 1, comprising a controller (control unit 71; Figure 9) configured to cause the galvo mirror scanner to scan the first light beams across the layer of feed material to fuse the feed material (“The control unit 71 transmits the scanning data of each light beam LA, LB, LC to the corresponding scanner controller 72”- see pg. line).  
Regarding claim 12, Fuwa modified with El-Siblani teaches the apparatus of claim 1. However, Fuwa fails to teach the apparatus comprising a first housing positioned above the build plate and surrounding the first field of view and the plurality of second fields of view.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, El-Siblani teaches the apparatus comprising a first housing (drive housing 96; Figure 1A, 1B, and 2) positioned above the build plate (semi-rigid solidification substrate 68; Figure 2). The housing can drive the mirror scanners across various positions along the width of the build area of the platform, which can increase the speed of an object build process ([0113] increasing the power of the solidification energy increases the rate at which the linear solidification device 88 can be traversed in the travel axis (x-axis) direction, and hence, the speed of an object build process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Fuwa modified with El-Siblani to comprise a first housing positioned above the built plate, as taught by El-Siblani, such that the housing surrounds the first field of view and the plurality of second fields of view, for the benefit of being able to drive the mirror scanners across various positions along the width of the build area such that the build process speed is increased.

Claim(s) 3-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al. (JP2009006509) and El-Siblani et al. (US20140306380), and further in view of Burris et al. (US20140271328).
Regarding claim 3, Fuwa modified with El-Siblani teaches the apparatus of claim 2. However, Fuwa fails to teach wherein the plurality of polygon mirror scanners are configured to scan the plurality of second light beams along a linear path in the scanning direction perpendicular to the first direction.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Burris teaches wherein the plurality of scanners are configured to scan the plurality of second light beams along a linear path in the scanning direction perpendicular to the first direction ([0017] a second actuator 152 configured to maneuver the first laser output optic 141 and the second laser output optic 142 along a second axis parallel to the layer of powdered material and perpendicular to the first axis). Scanning the second light beams along a linear path perpendicular to the first direction can heat a substantially large build area despite application of low-power lasers and slow scan speeds ([0067] the apparatus 100 can preheat, fuse, and/or anneal a substantially large area of the surface of the dispensed powdered material per unit time despite application of substantially low-power laser diodes within the apparatus 100 and slow scan (or raster) speeds of the corresponding energy beams over the build platform 112).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of polygon mirror scanners of Fuwa modified with El-Siblani be configured to scan the plurality of second light beams along a linear path in the scanning direction perpendicular to the first direction, as taught by Burris, for the benefit of heating over a substantially large build area despite application of low-power lasers and slow scan speeds.  
Regarding claim 4, Fuwa modified with El-Siblani teaches the apparatus of claim 2. However, Fuwa fails to teach wherein the first direction is perpendicular to the width of the build area.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Burris teaches wherein the first direction is perpendicular to the width of the build area ([0017] a second actuator 152 configured to maneuver the first laser output optic 141 and the second laser output optic 142 along a second axis parallel to the layer of powdered material and perpendicular to the first axis).  Scanning the second light beams along the first direction perpendicular to the width of the build area can heat a substantially large build area despite application of low-power lasers and slow scan speeds ([0067] the apparatus 100 can preheat, fuse, and/or anneal a substantially large area of the surface of the dispensed powdered material per unit time despite application of substantially low-power laser diodes within the apparatus 100 and slow scan (or raster) speeds of the corresponding energy beams over the build platform 112).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first direction of Fuwa modified with El-Siblani be perpendicular to the width of the build area, as taught by Burris, for the benefit of heating over a substantially large build area despite application of low-power lasers and slow scan speeds.  
Regarding claim 5, Fuwa modified with El-Siblani teaches the apparatus of claim 1. However, Fuwa fails to teach the apparatus comprising a frame supporting the galvo mirror scanner and the plurality of polygon mirror scanners such that the galvo mirror scanner and the plurality of polygon mirror scanner move with the frame.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Burris teaches a frame supporting the mirror scanners such that the mirror scanners move with the frame ([0064] the first laser output optic 141 and the second laser output optic 142 are suspended from a gantry, and the first actuator 151 and the second actuator 152 cooperate to scan the gantry over the build platform 112. For example, the first actuator 151 can scan the gantry along an X-axis of the build chamber 110, and the second actuator 152 can index the gantry along a Y-axis of the build chamber). The frame allows the mirror scanners to move across the entire build platform such that a substantially large build area is heated despite application of low-power lasers and slow scan speeds ([0067] the apparatus 100 can preheat, fuse, and/or anneal a substantially large area of the surface of the dispensed powdered material per unit time despite application of substantially low-power laser diodes within the apparatus 100 and slow scan (or raster) speeds of the corresponding energy beams over the build platform 112).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the frame of Burris supporting the galvo mirror scanner and the plurality of polygon mirror scanners of Fuwa modified with El-Siblani, for the benefit of heating over a substantially large build area despite application of low-power lasers and slow scan speeds. 
Regarding claim 6, Fuwa modified with El-Siblani teaches the apparatus of claim 1. However, Fuwa fails to teach wherein the galvo mirror scanner is configured to move the first light beam in two perpendicular directions across the build area and wherein the plurality of polygon mirror scanners are configured to scan the plurality of second light beams along linear paths.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Burris teaches wherein the galvo mirror scanner is configured to move the first light beam in two perpendicular directions across the build area ([0064] the first laser output optic 141 and the second laser output optic 142 are suspended from a gantry, and the first actuator 151 and the second actuator 152 cooperate to scan the gantry over the build platform 112. For example, the first actuator 151 can scan the gantry along an X-axis of the build chamber 110, and the second actuator 152 can index the gantry along a Y-axis of the build chamber) and wherein the plurality of mirror scanners are configured to scan the plurality of second light beams along linear paths ([0064] the first laser output optic 141 and the second laser output optic 142 are suspended from a gantry, and the first actuator 151 and the second actuator 152 cooperate to scan the gantry over the build platform 112).  Moving the first light beam in two perpendicular directions across the build area and scanning the second light beams along linear paths allows for a substantially large build area to be heated despite application of low-power lasers and slow scan speeds ([0067] the apparatus 100 can preheat, fuse, and/or anneal a substantially large area of the surface of the dispensed powdered material per unit time despite application of substantially low-power laser diodes within the apparatus 100 and slow scan (or raster) speeds of the corresponding energy beams over the build platform 112).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the galvo mirror scanner of Fuwa modified with El-Siblani to be configured to move the first light beam in two perpendicular directions across the build area, as taught by Burris, and for the plurality of polygon mirror scanners of Fuwa modified with El-Siblani to be configured to scan the plurality of second light beams along linear paths, as taught by Burris, for the benefit of heating over a substantially large build area despite application of low-power lasers and slow scan speeds.
Regarding claim 10, Fuwa modified with El-Siblani teaches the apparatus of claim 9. However, Fuwa fails to teach wherein the controller is configured to cause the plurality of polygon mirror scanners to scan the plurality of second light beams across the layer of feed material to pre-heat the layer of feed material before the layer of feed material is fused.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Burris teaches wherein the controller is configured to cause the mirror scanners to scan the plurality of second light beams across the layer of feed material to pre-heat the layer of feed material before the layer of feed material is fused ([0061] the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material).
Scanning the plurality of second light beams across the layer of feed material allows for a localized preheating of the layer of feed material ([0068] generate a second energy beam of sufficient power to locally preheat powdered material in the topmost layer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Fuwa modified with El-Siblani be configured to cause the plurality of polygon mirror scanners to scan the plurality of second light beams across the layer of feed material to pre-heat the layer of feed material before the layer of feed material is fused, as taught by Burris, for the benefit of locally preheating the powder.  
Regarding claim 11, Fuwa modified with El-Siblani teaches the apparatus of claim 9. However, Fuwa fails to teach wherein the controller is configured to cause the plurality of polygon mirror scanners to scan the plurality of second light beams across the layer of feed material to heat-treat the layer of feed material after the layer of feed material is fused.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Burris wherein the controller is configured to cause the plurality of scanners to scan the plurality of second light beams across the layer of feed material to heat-treat the layer of feed material after the layer of feed material is fused ([0019] first and second actuators can cooperate to scan energy beams from the first laser output optic 141s and energy beams from the second laser output optic 142 over the build platform 112 to melt and then anneal). Heat-treating the layer of feed material after fusing reduces residual stresses and eliminated the need for a subsequent stress-relieving process after the additive manufacturing of the part is complete ([0072] By fusing and subsequently annealing local volumes of powdered material as a part is constructed via selective laser sintering (SLS) techniques within a single part build cycle, residual stresses common to SLS parts can be substantially reduced, thereby eliminating a need to a subsequent stress-relieving process after the additive manufacturing of the part is completed within the apparatus 100).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Fuwa modified with El-Siblani be configured to cause the plurality of polygon mirror scanners to scan the plurality of second light beams across the layer of feed material to heat-treat the layer of feed material after the layer of feed material is fused, as taught by Burris, for the benefit of reducing residual stresses and eliminating the need for a subsequent stress-relieving process.  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al. (JP2009006509) and El-Siblani et al. (US20140306380), and further in view of Gu (CN106001572).
Regarding claim 8, Fuwa modified with El-Siblani teaches the apparatus of claim 7. However, Fuwa fails to teach wherein two adjacent second fields from the plurality of second fields overlap by no more than about 25%.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Gu teaches wherein two adjacent second fields from the plurality of second fields overlap by no more than about 25% (“the spot diameter is 3-8 mm, and 51 the lap joint rate is 10%-20%”- see pg. 11 line 50-51). The condition of overlap being no more than about 25% prepares metal objects with zero-expansion-shrinkage (Abstract: “a selective laser sintering method for preparing zero-expansion-shrinkage metal piece”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two adjacent second fields of Fuwa modified with El-Siblani overlap by no more than about 25%, as taught by Gu, for the benefit of forming zero-expansion-shrinkage metal pieces.

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al. (JP2009006509) and El-Siblani et al. (US20140306380), and further in view of Vermeulen et al. (US20200108558).
Regarding claim 13, Fuwa modified with El-Siblani teaches the apparatus of claim 12. However, Fuwa fails to teach the apparatus comprising a second housing surrounding the build plate and the first housing.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Vermeulen teaches the apparatus comprising a second housing (housing 12; Figure 1) surrounding the build plate (build platform 14; Figure 1) and the first housing (two-dimensional scanning unit 20; Figure 1). The second housing allows for a vacuum chamber to be formed that may be beneficial to the process and/or material being processed ([0123] various environments may be employed, such as a vacuum chamber, an environment containing an inert gas, such as argon, helium or nitrogen or any other gas environment that may be beneficial to the process and/or material being processed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Fuwa modified with El-Siblani comprise a second housing surrounding the build plate and the first housing, as taught by Vermeulen, for the benefit of forming a vacuum chamber that may be beneficial to the process and/or material being processed.
Regarding claim 14, Fuwa modified with El-Siblani and Vermeulen teaches the apparatus of claim 13. However, Fuwa fails to teach wherein the second housing forms a vacuum chamber.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Vermeulen teaches wherein the second housing forms a vacuum chamber ([0123] various environments may be employed, such as a vacuum chamber, an environment containing an inert gas, such as argon, helium or nitrogen or any other gas environment that may be beneficial to the process and/or material being processed). The vacuum chamber may be beneficial for processing materials such as metals, where a low oxygen content environment is critical for avoiding build material oxidation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second housing of Fuwa modified with El-Siblani and Vermeulen form a vacuum chamber, as taught by Vermeulen, for the benefit of reducing oxygen content in the second housing environment such that build material oxidation is avoided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                                                                                                                                                                                                                            /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743